DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/20/2022 was filed on or after the effective filing date of the instant application on 11/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 4 and 8 are objected to because of the following informalities: 
Claims 4 and 8 recite “…or any combination thereof” which is a vague limitation and does not have any patentable weight. It should be removed.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instant, claim 5 repeats the limitations in the claim 1 and does not further limit the subject matter of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the value of…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirotaka (JP 2018092385A – a translation version is provided herein).
Regarding claim 1, Hirotaka discloses a system for increasing an effect of advertisernent, the system (Figure 1) comprising:
a server over a network (mobile advertising system 1), the server being coupled to a database of advertisement contents (advertiser management section 20; see paragraphs 1-2 in System configuration section); and
a connected vehicle (automobile 7) coupled to the server via a wireless network (see paragraph 7 in System configuration section), the connected vehicle including an external display and an internal display (see paragraphs 15-16 in System configuration section),
wherein the connected vehicle is configured to:
determine a first maximum reward route, based on input by a user of the connected vehicle, via a graphical user interface (GUI), from a starting location to a destination, wherein the first maximum reward route is determined based at least in part on: a maximum driving distance, a maximum driving time, or a sum of rewards within a route (Figures 2-3; see paragraph 17 in System configuration section and paragraphs 5-7 in Advertising method section);
receive one or more advertisement contents from the server via the wireless network, the one or more advertisement contents being selected based in part on location information of the connected vehicle, local time information, or attributes of people around the connected vehicle (see paragraphs 6-10, 13 and 18-19 in System configuration section); and
reproduce the one or more advertisement contents on the external display or the internal display (Figures 2-5; see paragraphs 15-16 in System configuration section).

Regarding claim 2, Hirotaka discloses the system as discussed in the rejection of claim 1. Hirotaka further discloses wherein each of the one or more advertisement contents comprises identification information including an advertisement content identifier, an advertiser identifier, or a vehicle identification number (see paragraphs 4 and 12-15 in System configuration section).

Regarding claim 5, Hirotaka discloses the system as discussed in the rejection of claim 1. Hirotaka further discloses wherein the connected vehicle is configured to determine the first maximum reward route, based on input by the user of the connected vehicle, via the GUI, from a starting location to a destination (Figures 2-3; see paragraph 17 in System configuration section and paragraphs 5-7 in Advertising method section).

Regarding claim 6, Hirotaka discloses the system as discussed in the rejection of claim 1. Hirotaka further discloses wherein the value of the sum of rewards is determined based on an expected advertisement effect, as the connected vehicle passes through a specific region, a specific road, and/or a specific store (Figures 2-3; see paragraph 17 in System configuration section and paragraphs 5-7 in Advertising method section).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka (JP 2018092385A) in view of Endo (US 2014/0249913).
Regarding claim 3, Hirotaka discloses the system as discussed in the rejection of claim 2. Hirotaka further discloses server is further configured to administer payment of one or more rewards to a user of the connected vehicle as an advertisement fee when it is a result of the connected vehicle displaying the advertisement (see paragraphs 11 and 20 in System configuration section), but is silent about when a viewer obtains the identification information from the one or more advertisement contents reproduced on the internal or external display of the connected vehicle and the viewer takes an action based on the obtained identification information.
Endo discloses administer payment of one or more rewards to a user of the connected vehicle when a viewer obtains the identification information from the one or more advertisement contents reproduced on the internal or external display of the connected vehicle and the viewer takes an action based on the obtained identification information, the server is further configured to administer payment of one or more rewards to a user of the connected vehicle (Figures 6 and 9; ¶ [0095]-[0099] and ¶ [0121]-[0123]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hirotaka system with the teaching of Endo, so to increase the advertisement effectiveness and to encourage more users registering for advertisement display on their vehicles by paying more rewards to the users of vehicles when the advertised goods got purchased.

Regarding claim 4, Hirotaka in view of Endo discloses the system as discussed in the rejection of claim 3. The combined system further discloses wherein the action of the viewer comprises an access to a predetermined website based on the obtained identification information, via a mobile device of the viewer, and wherein the one or more rewards comprise a discount rental fee, an additional use time, or a credit for use next time for the connected vehicle, or any combination thereof (taught by Endo; ¶ [0002]-[0003] and ¶ [0099]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka (JP 2018092385A) in view of Khoury (US 2017/0255966).
Regarding claim 7, Hirotaka discloses the system as discussed in the rejection of claim 1. Hirotaka further discloses the server is configured to provide a reward to the user of the connected vehicle as an advertisement fee when it is a result of the connected vehicle displaying the advertisement (see paragraphs 11 and 20 in System configuration section), but is silent about when the user enters one or more specific keywords in response to a prompt via an in-vehicle microphone within a predetermined period.
Khoury discloses the server is configured to provide a reward to the user of the connected vehicle when the user enters one or more specific keywords in response to a prompt via an in-vehicle microphone within a predetermined period (¶ [0056]-[0063]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hirotaka system with the teaching of Khoury, so to increase the advertisement effectiveness by enhancing user interaction with the advertised messages.

Regarding claim 8, Hirotaka in view of Khoury discloses the system as discussed in the rejection of claim 7. The combined system further discloses wherein the reward comprises a discount rental fee, an additional use time, or a credit for use next time for the connected vehicle or any combination thereof (taught by Khoury; ¶ [0031] and ¶ [0057]-[0065]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421